Order filed December 15, 2011




                                              In The
                        Fourteenth Court of Appeals
                                        NO. 14-11-00021-CV

                          DAVID H. ANDERSON, Appellant
                                      V.
                    BAXTER, SCHWARTZ & SHAPIRO LLP, Appellee

                            On Appeal from the 61st District Court
                                    Harris County, Texas
                              Trial Court Cause No. 2010-11371

                                           ORDER

        The clerk’s record was filed March 29, 2011. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain Plaintiff's amended petition.

        The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before December 20, 2011, containing Plaintiff's amended petition.

        If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                        PER CURIAM